department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject carrybacks affecting docketed years this field_service_advice responds to your inquiry received on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x date date date tax_year tax_year tax_year tax_year tax_year issue should district_counsel seek entry of a decision if the internal_revenue_service has not yet completed its audit of the years from which losses have been carried back to the docketed years conclusion it is preferable to wait for the audit of the nondocketed loss years to be completed before a decision is entered for the docketed carryback years facts on date x petitioned the united_states tax_court to redetermine deficiencies asserted for tax_year tax_year and tax_year the petition did not place in issue any specific net_operating_loss or credit_carryback from any subsequent year in its prayer for relief x’s petition asked the court to d etermine that petitioner is entitled to all deductions and credits and carrybacks or carryovers of all deductions and credits allowable by operation of law on date x filed a form_1139 corporation application_for tentative refund on which it claimed an adjustment in tax_year for certain losses carried back from tax_year the internal_revenue_service allowed x’s claim on date x filed a form_1139 on which it claimed an adjustment in tax_year for certain losses carried back from tax_year this claim too was allowed subsequently x filed a form 1120x amended u s_corporation income_tax return for tax_year claiming additional losses from tax_year this last claim has yet to be allowed the service is currently auditing tax_year sec_4 and at this time it is not known when the audit will be completed all of the issues specifically raised in the pleadings have been resolved x maintains that the tentative carryback allowances must be allowed in full when computing any deficiencies x further maintains that the losses claimed on form 1120x that were carried back to tax_year must also be allowed in computing any deficiency for that year at this point however the court has not asked the parties to execute settlement documents the case has been continued indefinitely while the audit progresses law and analysis under sec_172 losses may be carried back to preceding tax years see sec_6411 and sec_6511 if the carryback years are in litigation but the loss years are still under audit it is possible that a decision may be entered before the parties have had an opportunity to resolve whether the losses are allowable in the amount claimed subsequent litigation over the correct amount of the carrybacks may be affected by res_judicata the judicial doctrine that prevents the splitting of causes of action it is always preferable therefore for the audit of the loss_year or years to be completed before decision is entered for the docketed carryback_year or years see note to ccdm exhibit a by continuing x’s case the tax_court is allowing the audit of tax_year sec_4 and to progress before entering decision the outcome of the audit may help the parties to settle the docketed years by mooting any disagreement over allowance of the carrybacks accordingly district_counsel should not now seek entry of a decision in this case case development hazards and other considerations if you have further questions please call the branch telephone number field service deborah a butler assistant chief_counsel by sara m coe chief procedural branch
